SHEPHERD, J.
On the authority of Carnero v. National Home Mortgage Corp., 941 So.2d 395, 395-96 (Fla. 3d DCA 2006), we reverse the nonfinal order granting the foreclosure defendants’ emergency motion to set aside summary judgment pursuant to Florida Rule of Civil Procedure 1.540(b) because, as in Camero, “the motion seeking relief under this rule was unsworn as to the claim of excusable neglect and there was no sworn evidence of excusable negligence otherwise adduced at the hearing below.”
Reversed and remanded with directions to reinstate the final summary judgment of foreclosure and for further proceedings in compliance therewith.